DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed as a result of Terminal Disclaimer filed on July 12, 2022.
3.	The closest relevant art is Onoda (6,716,264 B2) wherein Onoda teaches a system (Fig. 1), comprising a compression module having an inlet (1a in Fig. 7) for receiving air; and a filter housing (7) in fluid communication with the compression module, wherein the filter housing (7) is constructed to house a filter (6, col. 4, lines 4-19), the filter (6) having a sealing feature (6 b in Fig. 5) disposed at a first end of the filter (6) and having an engagement feature disposed at a second end of the filter (6c) opposite the first end, the filter housing (7) having a support plate (8) constructed to contact the engagement feature, and constructed to drive the engagement feature in a direction parallel to an axis of the filter (6) toward the sealing feature (6b & 6c in Fig. 5) and urge the sealing feature into sealing engagement with the filter housing (7) (see S1-6 in Fig. 5, col. 5, lines 12-18).  Onoda teaches the first end includes a first end face, and wherein the face seal is a deformable sealing ring (6b) protruding from and integral with the first end face.  Onoda teaches the second end includes a second end face (6c) wherein the engagement feature protrudes from the second end face and the second end face is recessed within the second end (see S3 & S6 in Fig. 5).  Onoda further teaches the engagement feature is a frustum of a cone (see 8 in Fig. 3).  Onoda further teaches the support plate (8) including a hinge (see Fig. 3, col. 6, lines 45-51) constructed to provide leverage to compress the sealing feature and/or press the sealing feature into the filter housing.
	Onoda shows the support plate (8) not disposed in one of the walls of the case 7 (e.g. wall section 7a, bottom plate 7b, etc) which forms the enclosure, but rather swings free within the confines of the case 7 which forms the enclosure.  The support plate 8 is not disposed in one of the walls of the case 7 which forms the enclosure. 
4.	Claims 1-13 of this instant patent application differ from the disclosure of Onoda in that the compressor comprises a filter housing which forms an enclosure that includes a plurality of walls and that the trap door is disposed in one of the walls.
5.	Claims 14-17 of this instant patent application differ from the disclosure of Onoda in that the compressor comprising an enclosure having a plurality of walls constructed to house the filter and a trap door disposed in one of the walls. 
6.	Claims 18-20 of this instant patent application differ from the disclosure of Onoda in that the method of performing maintenance of a compressor comprises the step of closing a trap door which is disposed in one of the walls which defines an enclosure of a filter housing. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 12, 2022